Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1 and 11 are amended, claims 10 and 12 are canceled, claims 18-22 are added, and claims 1-9, 11 and 13-22 are pending.

Pending claims 1-9, 11 and 13-22 are allowed.

The following is an examiner’s statement of reasons for allowance:  A combination of prior arts Whitesell, Jr. et al. (US 2018/0264789 A1) and Weikard et al. (US 2008/0145624 A1) teaches a decorative nonwoven laminate comprising a first nonwoven layer {meets the claimed textile substrate}, a colorant printed {meets the claimed printed design} on one side of the first nonwoven layer and a topical coating {meets the claimed overlay adhesive coating} on the printed side of the first nonwoven layer.  The combination of the prior arts teaches polyurethane as a suitable example of the topical coating.  The combination of the prior arts teaches a printing method for providing the colorant includes ink jet printing.  However, Whitesell, Jr. and Weikard either singly or as a combination do not teach or suggest: (1) the first nonwoven layer has a base adhesive coating, which is applied to the first nonwoven layer before the digitally printed design//colorant is applied as recited in claim 1; and (2) an inorganic pigment and/or organic pigment contained in the colorant are/is selected from a group consisting of: an azo pigment, an anthraquinone pigment, a benzimidazolone pigment, indigo, a dioxazine pigment, a quinacridone pigment, a quinophthalein pigment, a quinophthalone pigment, an isoindoline pigment, an isoindolinone pigment, a perylene pigment, a perinon pigment, and/or a metal complex pigment, and/or a mixture thereof; and/or wherein a dye contained in the dispersion ink is selected from a group consisting of: an azo dye, an anthraquinone dye comprising hydroxyanthraquinone, nitroanthraquinone, and/or aminoanthraquinone, a quinophthalone dye, an azomethine dye, a stilbene dye, a methine dye, and/or a nitrodiarylamine dye, and/or a mixture thereof as recited in claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529. The examiner can normally be reached Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




BS
May 24, 2022
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785